Citation Nr: 0106378	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to financial assistance in acquiring specially 
adapted housing or special home adaptations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
December 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

The veteran does not have loss or loss of use of a lower 
extremity or of both hands or blindness.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in 
acquiring specially adapted housing or in acquiring special 
home adaptations are not met.  38 U.S.C.A. § 2101 (West 
1991); 38 C.F.R. §§ 3.809, 3.809a (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran initially established entitlement to service 
connection for hypertension and a knee disorder shortly after 
his separation from service.  In a rating action in May 1993 
a 60 percent rating was assigned for hypertensive heart 
disease with coronary artery disease and post operative 
residuals of coronary bypass surgery and as 30 percent rating 
for fusion of the right knee was continued.

The veteran was hospitalized at a private hospital in March 
1996 following two episodes of blurring of his vision.  He 
developed difficulty with his speech and weakness of his 
right side.  The impression was acute right hemiparesis with 
dysphasia, probably due to a cerebral infarct.

On VA examination in June 1996 the veteran complained of 
shortness of breath and difficulty controlling his 
hypertension.  It was reported that he had been seeing a 
speech therapist for treatment of expressive aphasia 
resulting from a transient ischemic attack in March 1996.  At 
times he was unable to express himself verbally.  It was 
noted that his coronary bypass graft appeared to be 
functioning well.  His angina was considered stable and there 
was no evidence of congestive heart failure.

In a rating action in June 1996 the RO assigned a 100 percent 
rating for the veteran's hypertensive heart disease.  A 30 
percent rating was continued for his right knee disorder.

On VA examination in September 1997 it was reported that the 
veteran had a history of hypertension and middle artery 
stroke with motor deficit.  He also had expressive dysphasia.  
Examination revealed that he was unable to speak except for 
grunts and moans.  The veteran reported that he was extremely 
shortness of breath and that he did nit think that there had 
been any improvement in his speech.  The lungs were clear to 
percussion and auscultation.  Heart rhythm was regular 
without murmurs.  Blood pressure was 163/83, 138/79 and 
150/94.  There was no evidence of cardiac enlargement or 
congestive heart failure.  There was weakness of the left arm 
and the left leg.  Diagnoses were post cerebral vascular 
accident with Broca's aphasia, hypertensive arteriosclerotic 
coronary artery disease and hypertension still uncontrolled, 
post coronary artery bypass graft and post cerebral vascular 
accident with residual left hemiparesis and severe expressive 
aphasia.

In a rating action in September 1997 the RO granted service 
connection for expressive aphasia as a residual of cerebral 
vascular accident and assigned a 100 percent rating.  A 60 
percent rating was assigned for coronary artery disease, a 30 
percent rating for total right knee replacement, a 20 percent 
rating for left upper extremity weakness and a 10 percent 
rating for left lower extremity weakness.  The veteran was 
also found to be entitled to special monthly compensation 
based on a 100 percent disability with additional disability 
independently ratable at 60 percent or more and for complete 
organic aphonia.

On VA examination in August 1998 it was reported that the 
veteran developed arthritis of the right knee which led to a 
failed right knee replacement and surgical fusion of the 
knee.  He complained of pain in the anterior aspect of the 
knee.  He had a leg length discrepancy for which he often 
wore an adaptive shoe.  He also reported using a cane for 
ambulation from time to time.  Examination revealed that the 
veteran walked with a stiff legged gait, swinging his right 
leg.  When he stood his left hip was higher than his right.  
His right knee was fused in 10 degrees of flexion and slight 
internal rotation of the right foot.  There was no swelling, 
pain or erythema of the right knee.  The left leg was more 
than 1 1/2 inches longer than the right.  The examiner 
concluded that the veteran's knee disorder resulted in his 
walking with a limp and a stiff-legged gait.

In a letter dated in May 1999 Samuel D. Jessee, M.D., 
reported that the veteran had chronic left knee pain and 
fusion of the right knee.  he stated that the veteran was no 
longer capable of ascending or descending stairs on a regular 
basis and that his ambulation was extremely limited.  He 
indicated that the veteran could not live in a multiple level 
dwelling and should be restricted to a single floor home.

In a letter dated in June 1999 Jiho J. Han, M.D., reported 
that the veteran had cardiac problems and severe right knee 
pain.  Dr. Han offered the opinion that the veteran should 
not be living in a house requiring multiple steps.

Financial assistance in acquiring specially adapted housing, 
is provided for a veteran with service after April 20, 1898, 
who has a permanent and total service-connected disability 
due to: (1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) 
the loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 (2000).  
Financial assistance in acquiring special home adaptations is 
available to a veteran who served after April 20, 1898, and 
who does not qualify for benefits under 38 C.F.R. § 3.809 
where such veteran is entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b) (West 1991); 38 C.F.R. § 3.809a (2000).  "Preclude 
locomotion'' is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2000).

In order to qualify for financial assistance in acquiring 
specially adapted housing or in acquiring special home 
adaptations, the above cited law and regulations require that 
a veteran have disabilities meeting specific criteria.  In 
this case the veteran is not shown to have any significant 
visual disability, nor is he shown to have disability 
resulting in anatomical loss or loss of use of both hands.  
While he has a rather severe impairment of the right knee 
resulting from service connected disability which certainly 
restricts his walking ability and would make climbing stairs 
difficult, he is able to walk without assistance.  It is, 
therefore, evident that the appellant has not suffered loss 
or loss of use of both lower extremities so as to preclude 
locomotion, nor has he suffered loss or loss of use of one 
lower extremity.  In the absence of evidence establishing 
that he meets any of the specific criteria set forth above, 
there is no basis in the law for granting financial 
assistance in acquiring specially adapted housing or in 
acquiring special home adaptations in this case.



ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing or in acquiring special home adaptations is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

